DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic engine control unit” in claims 7 and 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “engine electronic control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not include any corresponding structure that performs the claimed function beyond a black box figure (44; fig. 2). Therefore, the claim is indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 1 is objected to because of the following informalities:
“the fire truck” (l. 2) lacks antecedent basis in the claims and should be amended to  - - a fire truck - -.
“the first suppressant” (l. 4) appears to be a typo and should be amended to read  - - the fire suppressant - -.
Claim 9 is objected to because “the fire suppressant reservoir” lacks antecedent basis in the claims. It is noted that a fire suppressant reservoir is previously recited in claim 8.
Claim 15 is objected to because “the power” (ll. 2-3) lacks antecedent basis in the claims. It is noted a power sensor to detect a power is previously recited in claim 11.
Claim 18 is objected to because “the discharge manifold” (l. 2) lacks antecedent basis in the claims. It is noted that a discharge manifold is recited in claims 6 and 17, but claim 18 does not depend from either claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerrano (US 2012/0061108 A1) in view of Discenzo et al. (US 6,663,349 B1).
Regarding claim 1, Cerrano discloses a fire truck pump flow prediction system (100; fig. 1) for predicting flow of fire suppressant (fire suppressant may be water or flame-retardant foam or liquid; ¶ [0021]) through the fire truck (fire-fighting pumper truck; ¶ [0002], l. 1), the fire truck pump flow prediction system (100) comprising: a pump (120) connected to the fire truck (¶ [0019], last four lines); an inlet pipe (146) connected to the pump (120) configured to provide the first suppressant to the pump (¶ [0021], ll. 1-2); a discharge pipe (150) connected to the pump (120) configured to carry the fire suppressant away from the pump; (¶ [0022], ll. 1-2); an intake pressure sensor (144) connected to the inlet pipe (146), the intake pressure sensor (144) configured to detect fire suppressant inlet pressure flowing into the pump (¶ [0021], ll. 5-7); a discharge pressure sensor (152) connected to the discharge pipe (150), the discharge pressure sensor (152) configured to detect fire suppressant discharge pressure flowing out of the pump (¶ [0022], ll. 2-6); and a central processor (PLC) connected to the intake pressure sensor (144), the discharge pressure sensor (152) and the rotational sensor, the central processor (110) configured to determine a flow through an impeller of the pump (120) and into the discharge pipe (150) based on the inlet pressure, the discharge pressure and a rotational speed (programmable logic controller PLC coupled to base component 110 receives an inlet pressure from pressure gauge 144, a discharge pressure from pressure gauge 152, and a rotational speed of pump 120 and determines a flow through an impeller of pump 120 and into first hose line 150, based on predefined logic; ¶ [0035]).
Regarding claims 2-4 and 7-16, Cerrano discloses wherein the fire suppressant is water (¶ [0021]); wherein the rotational speed is transmitted from an engine electronic control unit (110) of the fire truck (base component 110 transmits a rotational speed of pump 120; ¶ [0034]); a fire suppressant reservoir (140) connected to the inlet pipe (146), the fire suppressant reservoir (140) configured to provide fire suppressant to the pump (¶ [0021]); wherein the fire suppressant reservoir (140) is comprised of a water tank (liquid source 140 may contain water; ¶ [0021]); wherein the fire suppressant reservoir (140) is comprised of one of a hydrant and a relay source (liquid source 140 may be a fire hydrant; ¶ [0021]); further comprising: a check valve (142) connected to the inlet pipe (146); and a fire suppressant reservoir (140) connected to the inlet pipe (146), the check valve (142) positioned between the pump (120) and the fire suppressant reservoir (control valve 142 is positioned between pump 120 and liquid source 140; fig. 1); an engine electronic control system (110) in communication with the pump (120), the engine electronic control system (110) configured to transmit data to the central processor (PLC communicates with pump 120 and transmits data to base component 110; ¶ [0035]).
Although Cerrano discloses receiving the rotational speed of the pump (¶ [0035]), it is silent on receiving the speed from a rotational sensor. Cerrano is also silent on details about the pump, a power sensor, and a torque sensor.
However, motor driven pumps with sensors to measure various operating parameters of the pump are well known in the art of measuring and testing devices. Discenzo et al., herein Discenzo, teaches a pump (4) with a rotational sensor (46) associated with the pump (4), the rotational sensor (46) configured to detect a rotational speed of the pump (4) during operation (c. 6, ll. 1-2); wherein the pump (4) is a centrifugal pump (c. 5, ll. 7-8); wherein the pump (4) is driven by a motor (6); a power sensor (54) associated with the pump (4), the power sensor (54) configured to detect a power drawn by the motor (6) during operation (power sensor 54 detects a power drawn by motor 6 during operation; c. 6, ll. 6-11), a central processor (8) configured to receive the power during operation to determine the flow through the pump (control system receives power measurements from power sensor 54 during operation to determine the flow through pump 4; c. 6, ll. 20-31); a power sensor (54) associated with the pump (4); a motor (6) configured to drive the pump (4), the power sensor (54) connected to the motor (6) and configured to detect a power drawn by the motor (6) during operation (power sensor 54 detects a power drawn by motor 6 during operation; c. 6, ll. 6-11), a central processor (8) configured to calculate a flow through the pump (4) using the power (from power sensor 54), an inlet pressure (from suction pressure sensor 24), a discharge pressure (from discharge pressure sensor 40), and a rotational speed (control system 8 calculates and controls a flow through pump 4 using measurements from power sensor 54, suction pressure sensor 24, discharge pressure sensor 40, and speed sensor 46; c. 6, ll. 20-31); wherein the flow is determined based on the inlet pressure (from suction pressure sensor 24), the discharge pressure (from discharge pressure sensor 40), the rotational speed (from speed sensor 46) and the power (from power sensor 54) without using a flowmeter (control system 8 determines at least some flow performance characteristics through pump 4, such as speed and pressure of flow based on measurements from power sensor 54, suction pressure sensor 24, discharge pressure sensor 40, and speed sensor 46, without using a flowmeter; c. 6, ll. 20-31); wherein the flow is also determined based on a torque collected by a torque meter (60) connected to the pump (4), the torque meter (60) comprised of a rotary torque meter (a flow is also determined based on torque from rotary motor drive 60 connected to pump 4; c. 6, ll. 11-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano with the rotational sensor of Discenzo for more accurate flow control using actual speed data. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano with the motor driven centrifugal pump of Discenzo to provide a pump with a controllable flow (Discenzo, c. 1, ll. 24). Lastly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano to also consider the power and torque of the pump motor as taught in Discenzo to provide a more accurate determination of flow by considering real-time fluctuations in the operation of the pump (Discenzo, c. 2, ll. 2-6). In modifying the apparatus of Cerrano with the teachings of Discenzo, one of ordinary skill would have known to modify the engine electronic control system (110) of Cerrano to also transmit the data of the apparatus of Discenzo, including one of torque (collected torque) and power use (from power sensor 54) for the pump.

Claim(s) 5, 6, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerrano (US 2012/0061108 A1) in view of Discenzo et al. (US 6,663,349 B1), and further, in view of Terefinko et al. (US 6,454,540 B1).
Regarding claims 5, 6, and 17-19, Cerrano in view of Discenzo discloses the invention as set forth above.
Cerrano in view of Discenzo are silent on an optical or magnetic sensor for the pump. Also, Cerrano in view of Discenzo are silent on a discharge manifold connected to the discharge pipe. Lastly, Cerrano in view of Discenzo are silent on determining a reserve flow capacity of the pump.
Terefinko et al., herein Terefinko, teaches a fire truck pump system (1; fig. 1) including a rotational sensor (64) to detect a rotational speed of a pump (c. 4, ll. 35-38), wherein the rotation sensor (64) is comprised of one of an optical sensor and a magnetic sensor (Hall-effect sensor; c. 4, ll. 39-40); a discharge manifold (discharge manifold 73 and various conduits 82) connected to a discharge pipe (63), the discharge manifold (73, 82) receiving fire suppressant (foam) from the discharge pipe (discharge manifold 73 and conduit 82 receive foam from conduit 63); a discharge manifold (73, 82) connected to the discharge pipe (63); a first outlet pipe (discharge fixture such as hose and nozzle; c. 4, ll. 60-63) connected to the discharge manifold (73, 82); and a flowmeter (76) connected to the first outlet pipe (discharge fixture), the first outlet pipe (discharge fixture) configured for discharge of a foam fire suppressant (a discharge fixture is connected to discharge manifold 73 and conduit 82 and discharges fire suppressant of foam and water; c. 4, l. 60 – c. 5, l. 3); further comprising: a second outlet pipe connected to the discharge manifold (73, 82); a third outlet pipe connected to the discharge manifold (73, 82); and a fourth outlet pipe connected to the discharge manifold (various discharge fixtures are connected to discharge manifold 73 and various conduits 82; c. 5, ll. 14-24 and fig. 1), the second, third and fourth outlet pipes configured for discharge of water as the fire suppressant (a flow valve 43 for each foam supply conduit 63 may be adjusted to control foam introduced into the water stream and therefore, when flow valves 43 are closed, the discharge fixtures may discharge only water as the fire suppressant; c. 5, ll. 25-32); wherein a flow is compared to a pump capacity of the pump (59) by a central processor (25), the central processor (25) configured to determine a reserve flow capacity of the pump (control system 25 may be control foam pump 59 to be operated in a wide range between 5% and 100% of its maximum capacity and therefore determines a reserve flow capacity; c. 4, ll. 22-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano in view of Discenzo with the magnetic speed sensor of Terefinko to provide a simple and cost effective means of measuring the speed of the pump. Also, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano in view of Discenzo with the discharge manifold of Terefinko to provide a more efficient fire truck pump system having multiple discharge streams that may be individually adjusted to deliver a desired water and foam mixture (Terefinko, c. 1, ll. 11-18). Lastly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano in view of Discenzo with the flow capacity determination of Terefinko to allow an operator to determine when the pump is operating at or near its maximum capacity.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerrano (US 2012/0061108 A1) in view of Discenzo et al. (US 6,663,349 B1), and further, in view of Almutairi (US 9,399,150 B1).
Regarding claim 20, Cerrano in view of Discenzo disclose the invention as set forth above with regard to claim 1.
Although Cerrano in view of Discenzo are silent on using multiple processors, it is well known in the art of computer processing to utilize a series or multicore processors. Almutairi teaches a fire truck control system (1201) using a series of processors (operating systems) configured for distributed signal processing (processing of the invention may be distributed; c. 8, ll. 30-31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cerrano in view of Discenzo with the distributed processing of Almutairi for better performance, reliability, and/or cost (Almutairi, c. 8, ll. 30-31).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852